Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 10, 1999 (People v Knight, 261 AD2d 487 [1999]), affirming a judgment of the County Court, Rockland County, rendered October 18, 1996.
Ordered that the application is denied.
*983The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Santucci, Angiolillo and Chambers, JJ., concur.